Citation Nr: 1221227	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  99-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In January 2001, September 2003, and February 2006, the Board remanded the case for additional development.  In July 2007, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In October 2007 the Board denied the Veteran's claims.      

The Veteran appealed the October 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court), which, based on a Joint Motion for Remand (JMR) in December 2008, vacated the October 2007 Board decision as to the claims of service connection for hearing loss and tinnitus, and remanded the case to the Board for readjudication consistent with the terms of the JMR.  In October 2009 and February 2011 the Board remanded the case for additional development.  

In April 2012 the Board received additional evidence; the Veteran's representative waived RO initial consideration of such evidence.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran has a bilateral hearing loss disability that is causally related to his exposure to noise trauma in service.

2. It is reasonably shown that the Veteran has tinnitus that is causally related to his exposure to noise trauma in service.




CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2. Resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice defect or duty to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the nervous system (to include SNHL) may be presumed if such is manifested to a compensable degree within a year following a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

On June 1966 service entrance examination it was noted that the Veteran would be recalled for audiometric testing.  

On July 1969 service separation examination the Veteran's ears were normal on clinical evaluation; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
10
15
25
LEFT
10
0
10
20
20

In an August 1998 buddy statement A.J.A. noted that he was stationed with the Veteran at Yuma Proving Grounds and recalled him complaining about his hearing and experiencing ringing in the ears.  

The Veteran was shown to have bilateral hearing loss by a VA audiological examination in December 1998.  The VA examiner attributed the Veteran's bilateral hearing loss to noise exposure in service

A March 1999 VA outpatient treatment record notes hat the Veteran had had hearing impairment for at least 32 years.   

On July 2002 VA examination the Veteran reported serving for 3 or 4 months as a generator operator and receiving noise exposure from the rifle range without hearing protection.  He denied post-service occupational noise exposure.  It was noted that the Veteran's degree of admitted hearing loss was not consistent with his military noise exposure history.   

In a September 2006 VA opinion a consulting provider noted that it was his professional opinion that the Veteran's hearing loss was not the result of or caused by military noise exposure, his medical records were consistent with normal middle ear systems, and there was no objective audiological evidence of any residuals from any tympanic membrane perforation.  He added that he could not resolve the issue of the etiology of the Veteran's tinnitus without resorting to mere speculation.  

At the July 2007 Central Office hearing the Veteran testified that he first noticed tinnitus in 1968 in service after he had an incident with his ear and that the tinnitus in service had continued ever since.  

In a March 2009 letter K.K., M.D. noted that the Veteran complained of decreased hearing and tinnitus in both ears.  It was noted that the Veteran served in the U.S. Army from 1967 to 1969 and that exposure to harmful levels of noise could lead to sensorineural hearing loss (SNHL) and tinnitus by causing structural damage to the inner ear.  He noted that given the Veteran's record it was possible to say that his hearing loss had been affected by his military history, although it could not be conclusively said that his noise exposure was the single cause of his hearing loss.

On March 2011 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
40
45
LEFT
20
30
40
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The Veteran reported a 4 month exposure to generators and rifles during basic training in service; he denied post-service occupational noise exposure.  He reported that his tinnitus had its onset in 1967 during basic training.  The examiner noted that the literature did not support a delayed onset of hearing loss following noise exposure and that given the Veteran's normal hearing results on discharge one would conclude that the current hearing loss was not the result of military noise exposure, but that without an induction hearing test it could not be determined that the Veteran did not have a permanent decrease of hearing in service.  She stated that she could not opine if the Veteran's hearing loss was at least as likely as not related to his military noise exposure without resorting to mere speculation.  She added that the Veteran's current complaint of tinnitus was at least as likely as not a symptom associated with his hearing loss.   

	Hearing Loss Analysis

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is diagnosed and was found on official (March 2011) VA audiometry.  It may be reasonably conceded that by virtue of his duties in service as a generator operator he had some exposure to hazardous noise levels therein.  The Board finds no reason to question his accounts of exposure to noise trauma in service (or the lay accounts supporting his claim). 

Given that a hearing loss (by VA standards) was not manifested in service and that SNHL was not manifested in the first postservice year, what is required for the Veteran to establish service connection for hearing loss disability is that there must be competent evidence that such disability is causally related to his service/noise trauma therein.  

There is conflicting evidence regarding a nexus between the Veteran's hearing loss and his service.  The December 1998 VA examiner opined that essentially that the Veteran's bilateral hearing loss was consistent with his history of noise exposure in service.  The September 2006 VA examiner found that the Veteran's hearing loss was not consistent with noise exposure.  The remaining examinations do not include any opinions that are of probative value.  The Veteran's private provider has also opined that his hearing loss is consistent with noise exposure in service.  As there are two medical opinions in support of the Veteran's claim and only one medical opinion against his claim, the Board finds that the evidence is at least in equipoise, and that service connection for bilateral hearing loss is warranted.  

	Tinnitus Analysis

The Veteran alleges he has tinnitus as a result of exposure to noise trauma during service.  It is not in dispute that he now has tinnitus (as it is a disability capable of lay observation (see Charles v. Principi, 16 Vet. App. 370, 374 (2002), and the diagnosis is established essentially by subjective complaints).  It may be reasonably conceded that by virtue of his duties in service as a generator operator he had some exposure to hazardous noise levels therein.  Under these circumstances, what is required to establish service connection for the tinnitus is competent evidence that relates such disability to the Veteran's service (to include noise exposure therein).

As noted above, the Veteran is competent to describe symptoms he experiences, including the presence of ringing of the ears. Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's statements as to the presence of ringing of the ears have been consistent in nature and there is nothing to indicate that he was mistaken.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

Furthermore, the March 2011 VA examiner related the Veteran's tinnitus to his bilateral hearing loss, which has been determined to be due to service.

Accordingly, the Board finds that the Veteran's tinnitus is due to service and that service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


